Citation Nr: 1807523	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-24 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to February 1978 and March 1979 to August 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Appeals Management Center in Washington, D.C.  Jurisdiction over the case was subsequently returned to the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.

In September 2017, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

Chronic cervical spine disability manifestations have been present since service.


CONCLUSION OF LAW

Cervical spine disability was incurred in active service.  38 U.S.C. § 1110, 1111 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends service connection is warranted for a cervical spine disability because it originated while he was serving on active duty. 

Initially, the Board notes the Veteran's service treatment records do not show he was treated for or diagnosed with a cervical spine disability in service.  However, the Veteran has reported experiencing a traumatic injury to his neck after falling from an engine dock in service.  He has stated that at the time he experienced pain in his neck, but that he could not obtain treatment because an important aircraft inspection needed to be completed.  His reports have been corroborated by two of his commanding officers at that time.  As such, the Board finds competent and credible evidence of an in-service neck injury.  

The Veteran's private treatment records show that in August 2011 he underwent a cervical diskectomy and fusion of the C5-6 spinal segments after a May 2011 repeat magnetic resonance imaging report revealed severe stenosis and degenerative disk disease.  The issue that must be resolved in this case is whether the Veteran's current cervical spine disability is consequentially related to his fall in service.  

In April 2014 the Veteran underwent a VA examination at the Charleston VAMC.  At that time, the examiner diagnosed the Veteran with residuals status post C5-C6 fusion.  She also found the Veteran's painful motion was attributed to his cervical spine disability.  Nonetheless, the examiner then found the Veteran's current disability was less likely than not related to his military service.  In support of this conclusion, the examiner indicated the Veteran's current degeneration is typical for his age, and unlikely the result of his elevated calcium in service.  The examiner did not address the Veteran's reports of a fall injury in service.  Examiners simply are not free to ignore a Veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Notwithstanding the above-noted VA medical opinion, during his September 2017 Board hearing, the Veteran reported that after his fall he began to experience radiating neck pain and headaches.  His reports have been corroborated by numerous friends and family members.  The Veteran has stated that over time these manifestations worsened.  Further, the Veteran's treating chiropractor indicated that he has treated the Veteran since January 1993, less than six months after his discharge from active duty.  He has also reported that the Veteran's initial treatment was for neck pain radiating into his right shoulder and arm.  

In this case, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  The Board also notes that under certain circumstances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Lay evidence has been found to be competent with regard to a disease that has "unique and readily identifiable features" that are "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007); see also Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).

In this case, the Veteran has reported that he experienced neck pain and headaches following his fall in service, which persisted ever since.  The Board finds the Veteran competent to report such manifestations.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  In this respect, the Board finds the Veteran's own reports of experiencing ongoing neck pain and headaches to be at least as probative as the above-noted VA examiner's findings, as the Veteran is truly the only person capable of such observation.  

Accordingly, a nexus to service is established.  In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's current cervical spine disability and his in-service neck manifestations is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his cervical spine disability.


ORDER

Service connection for cervical spine disability, currently diagnosed as residuals status post C5-C6 fusion, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


